DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 27 July 2020 in reference to application 16/941,171.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 13, 14, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1, 13 and 18 recite(s) receiving an electronic message, parsing the message into sections, detecting etiquette errors in the structure sections, and generating an etiquette score based on the errors. 
The limitation of receiving an electronic message, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic processors and memory and computer readable mediums in claims 13 and 18, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer components, “receiving” in the context of this claim encompasses the user reading an email from a computer screen.  Similarly, the limitation of parsing electronic message, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic processors and memory and computer readable mediums in claims 13 and 18, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer components, “parsing” in the context of this claim encompasses the user reading the email and determining sections of the email such as salutations and closings.  Next, The limitation of detecting etiquette errors, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic processors and memory and computer readable mediums in claims 13 and 18, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer components, “detecting” in the context of this claim encompasses the user proofreading the sections of the email looking for errors.  Finally, the limitation of generating an etiquette score, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting generic processors and memory and computer readable mediums in claims 13 and 18, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic computer components, “generating” in the context of this claim encompasses the user determining a total number of errors.
This judicial exception is not integrated into a practical application. In particular, the claims the only additional elements in the claims are a processor, a memory, and a computer readable medium. The processor, memory, and computer readable medium are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving and processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2, 14, and 19 recite the addition limitations of highlighting errors and scores and providing recommendation for correction.  However, similar to the limitations discussed above, these limitations can also be performed in the mind. For example, a person could manually mark errors and write out recommended corrections.  Also, these claims do not apply the abstract idea to practical application or provide significantly more than the abstract idea, under the same rationale as discussed above.

Claim 3 recites the addition limitations of correcting errors.  However, similar to the limitations discussed above, these limitations can also be performed in the mind. For example, a person could manually provide corrections.  Also, these claims do not apply the abstract idea to practical application or provide significantly more than the abstract idea, under the same rationale as discussed above.

Claim 4 specifies the makeup of the structured sections.  However, These limitations do not prevent the method from being performed within the mind as they only specify what sections may be parsed out.  Also, these claims do not apply the abstract idea to practical application or provide significantly more than the abstract idea, under the same rationale as discussed above.

Claims 5-12, 15-17, and 20 are NOT rejected as these claims specify that machine learning models are applied to complete the claimed steps.  Machine learning models cannot be realistically performed within the human mind.  Therefore, these claims are not rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsness et al. (US Patent 9,747,275).

Consider claim 1, Barsness teaches a method (abstract, figure 1) comprising: 
receiving an electronic message from a sender (column 3 lines 45-56, detecting or intercepting a message); 
parsing the electronic message into a set of sections, the set of sections including structured sections and an unstructured section (column 3 lines 57- column 4 line 12, detecting greetings etc, greetings are example of structure sections giving in instant specification); 
detecting etiquette errors in the structured sections of the electronic message, wherein the etiquette errors include at least one of a missing word, a redundant word, an incorrect usage of a word, a style error, an emotional punctuation error, or a punctuation error (column 3 lines 57- column 4 line 12 detecting tone or professionalism errors for using the wrong kinds of greetings etc); and 
generating an etiquette score based on the etiquette errors (column 3 lines 57- column 4 line 12 generating professionalism level for example).

Consider claim 3, Barsness teaches the method of claim 1, further comprising correcting the etiquette errors in the electronic message (col 7 lines 57- col 8 lines 57, suggesting corrections of errors and problems with writing style and allowing user to correct message).

Consider claim 13, Barsness teaches a system (abstract) comprising: 
one or more processors (col 15 lines 13-26, processors); and 
a memory coupled to the processor that stores instructions that, when executed by the one or more processors (col 15 lines 28-42, memory), cause the one or more processors to perform operations comprising: 
receiving an electronic message from a sender (column 3 lines 45-56, detecting or intercepting a message); 
parsing the electronic message into a set of sections, the set of sections including structured sections and an unstructured section (column 3 lines 57- column 4 line 12, detecting greetings etc, greetings are example of structure sections giving in instant specification); 
detecting etiquette errors in the structured sections of the electronic message, wherein the etiquette errors include at least one of a missing word, a redundant word, an incorrect usage of a word, a style error, an emotional punctuation error, or a punctuation error (column 3 lines 57- column 4 line 12 detecting tone or professionalism errors for using the wrong kinds of greetings etc); and 
generating an etiquette score based on the etiquette errors (column 3 lines 57- column 4 line 12 generating professionalism level for example).

Consider claim 18, Barsness teaches A non-transitory computer-readable medium comprising instructions stored thereon that, when executed by one or more computers (col 15 lines 28-42, memory), cause the one or more computers to perform operations, the operations comprising:  
receiving an electronic message from a sender (column 3 lines 45-56, detecting or intercepting a message); 
parsing the electronic message into a set of sections, the set of sections including structured sections and an unstructured section (column 3 lines 57- column 4 line 12, detecting greetings etc, greetings are example of structure sections giving in instant specification); 
detecting etiquette errors in the structured sections of the electronic message, wherein the etiquette errors include at least one of a missing word, a redundant word, an incorrect usage of a word, a style error, an emotional punctuation error, or a punctuation error (column 3 lines 57- column 4 line 12 detecting tone or professionalism errors for using the wrong kinds of greetings etc); and 
generating an etiquette score based on the etiquette errors (column 3 lines 57- column 4 line 12 generating professionalism level for example).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Ananthanarayanan et al. (US PAP 2012/0123767).

Consider claim 2, Barsness teaches the method of claim 1, further comprising: 
highlighting each etiquette error in the electronic message to prompt the sender to correct the etiquette errors (col 7 lines 57- col 8 lines 57, suggesting corrections of errors and problems with writing style); and 
providing a recommendation for how to correct the etiquette errors (col 7 lines 57- col 8 lines 57, suggesting corrections of errors and problems with writing style).
	Barsness does not specifically teach highlighting the etiquette score.
	In the same field of document analysis, Ananthanarayanan teaches highlighting the etiquette score (0037, displaying readability scores).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to display scores as taught by Ananthanarayanan in the system of Barsness in order to allow users to gauge the overall quality of their message.

Claim 14 contains similar limitations as claim 2 and is therefore rejected for the same reasons.

Claim 19 contains similar limitations as claim 2 and is therefore rejected for the same reasons.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barsness in view of Repke et al. (Bringing Back Structure to Free Text Email Conversations with Recurrent Neural Networks)

Consider claim 4, Barsness teaches The method of claim 1, but does not specifically teach wherein the structured sections include a subject, a salutation, an opening sentence of a body, a closing sentence of a body, and a closing.
In the same field of message analysis, Repke teaches wherein the structured sections include a subject, a salutation, an opening sentence of a body, a closing sentence of a body, and a closing (introduction, and figure 1, determining, greetings, subjects, closing, body and thus first and last sentences of body as well).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to determine the different sections of emails as taught by Repke in the system of Barsness in order to account for formatting differences that may be introduced by different email clients (Repke introduction).

Allowable Subject Matter
Claims 5-12, 15-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  


Consider claim 5, Barsness teaches the method of claim 1, further comprising: 
applying a machine-learning grammar model to the unstructured section (col 3 lines 15-25, using natural language processing to determine grammar mistakes); 
obtaining, as output of the machine-learning grammar model, a grammar score (col 3 lines 60-66, calculating a grammar score).
However the prior art of record does not specifically teach or fairly suggest the limitation of “applying a machine-learning content model to the unstructured section; and obtaining, as output of the machine-learning content model, a content score” when combined with each and every other limitation of the claim.  Although Barsness teaching generating a vocabulary level, this appears to be part of the professionalism score analogous to the etiquette score of the instant claims.   Therefore claim 5 contains allowable subject matter. 

Claims 6-12 depend on and further limit claim 5 and therefore contains allowable subject matter as well.

Claim 15 contains similar subject matter as claim 5 and therefore contains allowable subject matter as well.

Claims 16-17 depend on and further limit claim 15 and therefore contains allowable subject matter as well.

Claim 20 contains similar subject matter as claim 5 and therefore contains allowable subject matter as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2018/0006979 teaches a similar method of detecting errors, but may correct the errors without user intervention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655